United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3067
                                   ___________

Georgina Smith,                     *
                                    *
          Appellant,                *
                                    * Appeal from the United States
     v.                             * District Court for the
                                    * Eastern District of Missouri.
Don Wagner; Schnucks Markets, Inc., *
                                    * [UNPUBLISHED]
          Appellees.                *
                               ___________

                             Submitted: February 7, 2008
                                Filed: February 15, 2008
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Georgina Smith appeals the district court’s1 adverse grant of summary judgment
on her employment-discrimination claims and dismissal without prejudice of her state-
law assault claim. Having carefully reviewed the record and considered Smith’s
arguments, we find no basis for reversal. See Jacob-Mua v. Veneman, 289 F.3d 517,
520 (8th Cir. 2002) (grant of summary judgment reviewed de novo); see also Johnson
v. City of Shorewood, Minn., 360 F.3d 810, 819 (8th Cir. 2004) (district court has



      1
        The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
discretion to decline supplemental jurisdiction where it has dismissed all original-
jurisdiction claims). Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




                                        -2-